Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristofer Haggerty on 12/8/2021.

The application has been amended as follows: 

1.  (Currently Amended) A method for predicting drug-disease interactions, the method comprising:
	a computer generating a knowledge graph based on ingesting information detailing one or more drugs and one or more diseases;
the computer identifying one or more drug similarity measures between at least two of the one or more drugs based on the knowledge graph, wherein the one or more drug similarity measures include chemical-protein interactome profile and measures selected from the group comprising chemical structure, drug target, mechanism of action, anatomical therapeutic chemical, metabolizing enzyme, medical subject headings category, side effect, physiological effect, and pathway;
	the computer identifying one or more disease similarity measures between at least two of the one or more diseases based on the knowledge graph, wherein the one or more disease similarity measures include disease pathology and measures selected from the group comprising semantic, disease ontology, disease gene, disease phenotype, disease symptom, disease comorbidity, disease morphology, application independent, domain specific, process based, molecular, and cellular; 
the computer identifying one or more interactions between the one or more drugs and the one or more diseases; 
the computer building one or more drug-disease pair feature vectors based on one or more similarity measures between  the one or more similarity measures selected from a group consisting of a max, a  mean over positive pairs, a standard deviation over positive pairs, a max Z value, and a mean over all  pairs;
the computer [[building]] training one or more logistic regression models, wherein the one or more interactions [[is]] are used as training data, and wherein the one or more drug-disease pair feature vectors [[drug similarity measures and the one or more disease-disease similarity measures]] are used as variables 
	the computer applying the one or more logistic regression models in order to calculate[[ing]] a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases 

2. (Original) The method of claim 1, further comprising:
	based on determining that the first probability exceeds a threshold, the computer identifying a second drug having a same intended result of the first drug; and
	the computer determining a second probability indicating whether the second drug will interact with the first disease.

3. (Original) The method of claim 1, further comprising:
	utilizing the first probability in a causality assessment.
4. (Cancelled) 
5. (Cancelled) 
6.  (Cancelled) 
7.  (Cancelled) 
8. (Currently Amended) A computer program product for predicting drug-disease interactions, the computer program product comprising:
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:
	program instructions to generate a knowledge graph based on ingesting information detailing one or more drugs and one or more diseases;
program instructions to identify one or more drug similarity measures between at least two of the one or more drugs based on the knowledge graph, wherein the one or more drug similarity measures include chemical-protein interactome profile and measures selected from the group comprising chemical structure, drug target, mechanism of action, anatomical therapeutic chemical, metabolizing enzyme, medical subject headings category, side effect, physiological effect, and pathway;
	program instructions to identify one or more disease similarity measures between at least two of the one or more diseases based on the knowledge graph, wherein the one or more disease similarity measures include disease pathology and measures selected from the group comprising semantic, disease ontology, disease gene, disease phenotype, disease symptom, disease comorbidity, disease morphology, application independent, domain specific, process based, molecular, and cellular; 
program instructions to identify one or more interactions between the one or more drugs and the one or more diseases; 
program instructions to build one or more drug-disease pair feature vectors based on one or more similarity measures between  the one or more similarity measures selected from a group consisting of a max, a  mean over positive pairs, a standard deviation over positive pairs, a max Z value, and a mean over all  pairs;
program instructions to [[build]] train one or more logistic regression models, wherein the one or more interactions [[is]] are used as training data, and wherein the one or more drug-disease pair feature vectors [[drug similarity measures and the one or more disease-disease similarity measures]] are used as variables 
	program instructions to apply the one or more logistic regression models in order to calculate a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases 
9. (Original) The computer program product of claim 8, further comprising:
	based on determining that the first probability exceeds a threshold, program instructions to identify a second drug having a same intended result of the first drug; and
	program instructions to determine a second probability indicating whether the second drug will interact with the first disease.
10. (Original) The computer program product of claim 8, further comprising:
	program instructions to utilize the first probability in a causality assessment.
11. (Cancelled)  
12. (Cancelled) 
13.  (Cancelled) 
14.  (Cancelled) 
15. (Currently Amended) A computer system for predicting drug-disease interactions, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
	program instructions to generate a knowledge graph based on ingesting information detailing one or more drugs and one or more diseases;
program instructions to identify one or more drug similarity measures between at least two of the one or more drugs based on the knowledge graph, wherein the one or more drug similarity measures include chemical-protein interactome profile and measures selected from the group comprising chemical structure, drug target, mechanism of action, anatomical therapeutic chemical, metabolizing enzyme, medical subject headings category, side effect, physiological effect, and pathway;
	program instructions to identify one or more disease similarity measures between at least two of the one or more diseases based on the knowledge graph, wherein the one or more disease similarity measures include disease pathology and measures selected from the group comprising semantic, disease ontology, disease gene, disease phenotype, disease symptom, disease comorbidity, disease morphology, application independent, domain specific, process based, molecular, and cellular; 
program instructions to identify one or more interactions between the one or more drugs and the one or more diseases; 
program instructions to build one or more drug-disease pair feature vectors based on one or more similarity measures between  the one or more similarity measures selected from a group consisting of a max, a  mean over positive pairs, a standard deviation over positive pairs, a max Z value, and a mean over all  pairs;
program instructions to [[build]] train one or more logistic regression models, wherein the one or more interactions [[is]] are used as training data, and wherein the one or more drug-disease pair feature vectors [[drug similarity measures and the one or more disease-disease similarity measures]] are used as variables 
	program instructions to apply the one or more logistic regression models in order to calculate a first probability indicating whether a first drug of the one or more drugs will interact with a first disease of the one or more diseases 
16. (Original) The computer system of claim 15, further comprising:
	based on determining that the first probability exceeds a threshold, program instructions to identify a second drug having a same intended result of the first drug; and
	program instructions to determine a second probability indicating whether the second drug will interact with the first disease.
17. (Cancelled) 
18. (Cancelled) 
19.  (Cancelled) 
20.  (Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner cannot find, either alone or in combination, the features found within the independent claims.  In particular, the Examiner cannot find the drug interaction reduction process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626